ORIGINAL                                                                                06/23/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: DA 20-0100


                                       DA 20-0100
                                                                              FILED
  LIONEL SCOTT ELLISON,
                                                                              JUN 2 3 2020
                                                                           Bowen Greenwood
               Appellant and Petitioner,                                 Clerk of Supreme Court
                                                                            State of Morita na

        v.                                                         ORDER

  STATE OF MONTANA,

               Appellee and Respondent


       On June 11, 2020, self-represented Appellant Lionel Scott Ellison filed a "Formal
 Objection to the Late and Untimely Filing of Appellee's Response Brief' and a "Motion
 to Review/Overturn this Matter, Based on the Attached Newly Released Exculpatory
 Evidence that the District Court's Former Clerk Denied and Withheld."
       We decline to consider any pleadings that Ellison has filed because they are either
 untimely, inappropriate, or both. M. R. App. P. 16(2) and 12(10). Upon review of our
 docket, this Court has previously entertained such meritless motions from Ellison during
 this appeal and have denied such requests. This appeal was sent to this Court on June 19,
 2020, because briefing has been completed. A decision will be issued in due course.
 Therefore,
       IT IS ORDERED that Ellison's Objection and Motion and any claims therein are
DENIED and DISMISSED.
       The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to counsel
of record and to Clarence Redmond Logue Jr.
                    4 bed
       DATED this 4.9- day of June, 2020.
                                                For the Court,




                                                              Chief Justice